       Case 3:20-cv-00908-RNC Document 1 Filed 07/01/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT



BARBARA CUTRONE,                                       )       CASE NO.:
                                                       )
                       Plaintiff,                      )
v.                                                     )
                                                       )       PETITION FOR
WAL-MART STORES EAST, L.P. AND                         )       REMOVAL
WALMART STORES, INC.,                                  )
                                                       )
                  Petitioners/Defendants.              )
_____________________________________                  )       JULY 1, 2020



       NOW COME petitioners/defendants Wal-mart Stores East, L.P. and Wal-mart

Stores, Inc., by and through their undersigned its undersigned counsel respectfully petition

this Honorable Court as follows:

        1.     Petitioner is the defendant in a civil action captioned Barbara Cutrone v.

Walmart Stores East, L.P., et al., which matter has been filed in the Connecticut Superior

Court, Judicial District of Fairfield at Bridgeport, docket number FBT-CV20-6097605-S

(hereafter, the "state court action"). A copy of the Summons and Complaint in the state

court action is filed as Exhibits A and B to this petition, respectively.

       2.      The Complaint in the state court action sounds in negligence and arises

from an interior slip and fall incident alleged to have occurred September 10, 2018, within

the interior of the Wal-Mart store located at 465 Bridgeport Avenue, Shelton,

Connecticut. In her Complaint, the Plaintiff alleges she was a business invitee of the

Petitioner, and was caused to fall as a result of water in the floor near the shopping cart


                                               1
          Case 3:20-cv-00908-RNC Document 1 Filed 07/01/20 Page 2 of 6




area. Please see Complaint (Exhibit B), Paras. 3 – 7. The Plaintiff alleges that this slip

and fall was proximately caused by the negligence of the Petitioners, and that she sustained

serious, painful and permanent injuries and losses as a result. Please see Exhibit B, Paras.

8 – 10.

          3.    Among the permanent injuries and losses claimed by the Plaintiff are the

following: lumbar disc injury requiring surgical repair, lumbar radiculopathy, sacrum and

coccyx pain, right wrist and hand sprain, carpal tunnel syndrome in the right wrist, and an

aggravation of a pre-existing arthritic condition in her right wrist. Please see Exhibit B,

Para. 9. The Plaintiff claims to have been forced to undergo medical care and treatment

(including low back surgery), and further claims she has incurred and will continue to

incur significant medical expenses. Finally, she claims general pain and suffering, loss of

income, and loss of enjoyment of life’s activities. Please see Exhibit B. Paras. 10 – 13.

          4.    This action is being removed to the District Court pursuant to Title 28,

United States Code § 1441(a). In support of this Petition for Removal, Petitioners

respectfully state and represent to the Court as follows:

          a.    By Complaint dated June 5, 2020, Plaintiff filed suit against the Petitioners.

Service was accomplished upon the Petitioners on June 8, 2020, through their registered

agent for service of process. The Complaint seeks venue in the Superior Court of

Connecticut, Judicial District of Fairfield at Bridgeport.

          b.    The Plaintiff is a resident of Shelton, Connecticut.   Please see Exhibit A,

Summons.




                                               2
       Case 3:20-cv-00908-RNC Document 1 Filed 07/01/20 Page 3 of 6




       c.      Petitioner Wal-Mart Stores, Inc., is a corporation duly licensed and

registered under the laws of the State of Delaware, having its principal place of business in

Bentonville, Arkansas.

       d.    Petitioner Wal Mart Stores East, L.P., is a Delaware limited partnership with

its principal place of business being Bentonville, Arkansas. The sole general partner of

Wal-Mart Stores East, L.P. is WSE Management, LLC. WSE Management, LLC is a sole-

member Delaware limited liability company, with its principal place of business being

Bentonville, Arkansas. The sole limited partner of Wal-Mart Stores East, L.P. is WSE

Investment, LLC. WSE Investment, LLC is a sole-member Delaware limited liability

company, with its principal place of business being Bentonville, Arkansas. The sole

member of both WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores

East, Inc. Wal-Mart Stores East, Inc. is a Delaware corporation, with its principal place of

business being Bentonville, Arkansas. The parent corporation and sole shareholder of

Wal-Mart Stores East, Inc. is Wal-Mart, Inc. Wal-Mart, Inc. is a Delaware corporation,

with its principal place of business being Bentonville, Arkansas.

       e.    In her Complaint, the Plaintiff alleges that as a result of the subject incident,

she suffered multiple physical injuries and monetary losses, which are serious and

permanent in nature and required surgical intervention, including those injuries described

in detail above. She further asserts a claim of a permanent disability and inability to

perform her usual activities without pain, and that she has sustained a loss of income.

Thus, the amount in controversy exceeds $75,000.00, exclusive of interest and costs.




                                             3
       Case 3:20-cv-00908-RNC Document 1 Filed 07/01/20 Page 4 of 6




       5.      This Court has original jurisdiction over this action pursuant to 28 U.S.C.

§1332(a)(1) because there is complete diversity of citizenship between the Plaintiff and the

Petitioners, and because the amount in controversy exceeds the sum or value of

$75,000.00, exclusive of interest and costs.

       6.      Venue is proper pursuant to 28 U.S.C. §1391(a) and (b), because the events

giving rise to the Plaintiff's claims occurred within the State of Connecticut and the

Petitioners are subject to personal jurisdiction in Connecticut.

       7.      Pursuant to 28 U.S.C. §1446(d), the Petitioners have notified the Superior

Court, State of Connecticut, of the filing of this Petition and requested that proceedings in

the state court action be discontinued. A true copy of the notice of removal filed with the

Superior Court is filed herewith as Exhibit C.



       WHEREFORE, based upon the foregoing, Petitioners respectfully request that

the state court action be removed to the United States District Court for the District of

Connecticut pursuant to 28 U.S.C. §1441(a), and that further proceedings in the

Superior Court of Connecticut, Judicial District of Fairfield at Bridgeport, docket no. FBT-

CV20-6097605-S, be discontinued.



                                               Respectfully submitted,

                                               DEFENDANTS/PETITIONERS,
                                               WAL-MART STORES, EAST, L.P.
                                               AND WAL-MART STORES, INC.




                                               4
Case 3:20-cv-00908-RNC Document 1 Filed 07/01/20 Page 5 of 6




                             By:      /s/ Michael P. Kenney _________
                                   Michael P. Kenney
                                   Federal Bar No. ct26768
                                   RYAN RYAN DELUCA LLP
                                   185 Asylum St., 6th Floor
                                   Hartford CT 06103
                                   Ph: 860-785-5157
                                   Fax: 860-785-5040
                                   mpkenney@ryandelucalaw.com




                             5
       Case 3:20-cv-00908-RNC Document 1 Filed 07/01/20 Page 6 of 6




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT


BARBARA CUTRONE,                                      )       CASE NO.:
                                                      )
                       Plaintiff,                     )
v.                                                    )
                                                      )       CERTIFICATE OF
WAL-MART STORES EAST, L.P. AND                        )       SERVICE
WALMART STORES, INC.,                                 )
                                                      )
                  Petitioners/Defendants.             )       JULY 1, 2020
_____________________________________                 )


         I hereby certify that on July 1, 2020, a copy of the foregoing document was filed
electronically and served by mail upon anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the Court's electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court's CM/ECF System.

A copy of the foregoing was mailed to:

Jessica Ayala, Esq.
Carter Mario Injury Lawyers
12 Montowese Avenue
North Haven CT 06473
Attorneys for the Plaintiff



                                              _____/s/ Michael P. Kenney_____________
                                              Michael P. Kenney
                                              Fed. Bar No. ct26768




                                              6
